Citation Nr: 0214221	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from June 1954 to January 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Los Angeles, California, Regional Office, which confirmed a 
30 percent evaluation for bilateral pes planus with left foot 
hallux valgus, hemi-silastic implant, and left 1st 
metatarsophalangeal joint degenerative arthritis and denied a 
total rating based on individual unemployability.  A July 
1996 Travel Board hearing was held at that Los Angeles 
Regional Office before a Board Member.  In October 1996, that 
Board Member remanded the case for additional evidentiary 
development.  After an August 1997 Los Angeles Regional 
Office hearing was held, the hearing officer awarded a 50 
percent increased rating for said bilateral foot disability, 
effective November 8, 1993, and affirmed the denial of a 
total rating based on individual unemployability.

Jurisdiction over the case was subsequently transferred to 
the Montgomery, Alabama, Regional Office (RO).  By an August 
1999 rating decision, the RO denied secondary service 
connection for a pulmonary disorder.  After appellant was 
provided timely notice of that adverse decision that month, 
he did not timely express disagreement therewith.  That 
August 1999 rating decision represents the last final 
decision with regards to the pulmonary disorder secondary 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In September 1999, that Board Member remanded the case for 
additional procedural development.  In an October 1999 
written statement, appellant raised a new claim of 
entitlement to direct-incurrence service connection for a 
pulmonary disorder.  In July 2000, another Travel Board 
hearing was held before a second Board Member (whose 
signature appears below).  During that hearing, appellant 
expressly dropped the bilateral foot disability increased 
rating issue from the appeal.  See hearing transcript, at 
T.2.  In April 2001, that second Board Member remanded the 
case for additional procedural development and referred the 
pulmonary disorder service connection issue to the RO for 
appropriate development.  However, it does not appear that 
the RO developed said service connection issue.  In July 
2002, another Travel Board hearing was held before the 
undersigned Board member in Washington, D.C.  Testimony on 
the service connection issue was taken.


REMAND

Appellant contends, in essence, that his pulmonary disorder, 
variously diagnosed as bronchial asthma, chronic obstructive 
pulmonary disorder, and emphysema, was either incurred in or 
aggravated by service, including being aggravated by smoking.  
It appears that the pulmonary disorder service connection 
issue, although not currently an appellate issue, is 
"inextricably intertwined" with the total rating based on 
individual unemployability claim on appeal, since a total 
rating based on individual unemployability is based on 
service-connected disability or disabilities.  Thus, the RO 
should adjudicate the pulmonary disorder service connection 
issue prior to the Board's final determination of the total 
rating based on individual unemployability claim on appeal.  
See Harris v Derwinski, 1 Vet. App. 80 (1991).  

With respect to the total rating based on individual 
unemployability appellate issue, it is unclear from the 
evidentiary record whether the RO has attempted to obtain 
appellant's employment medical/personnel records, 
particularly those pertaining to the reasons for his medical 
retirement from the United States postal service, apparently 
in the mid-1980's.  See January 1999 VA examination report.  
Additionally, the evidentiary record does not include any 
recent medical opinion as to whether his service-connected 
bilateral foot disability, the only disability for which 
service connection is currently in effect, precludes all 
forms of substantially gainful employment.  Furthermore, 
since it appears that said January 1999 VA examination, 
conducted more than three and a half years ago, was the last 
examination of his feet, a more current examination might 
prove beneficial to determine his industrial capabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any additional, 
relevant clinical records (not already of 
record) that he may have in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
him relevant treatment, not already of 
record.  All available, clinical records 
(as distinguished from physicians' 
statements based upon recollections of 
previous treatment) of such treatment 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release 
private medical reports, if any, to the 
VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional, 
relevant VA medical records and associate 
these with the claims folders.  

3.  Appellant should be requested to 
provide any relevant employment records 
and federal disability retirement records 
(such as employment medical/medical 
retirement records and work 
performance/absenteeism records) that he 
may have in his possession, as well as 
the complete name and address of his 
former and present employers who may have 
such records, including, but not limited 
to, any from the United States Postal 
Service and the United States Office of 
Personnel Management.  If he indicates 
that there are no such records, no 
further action need be taken.  Otherwise, 
after obtaining appellant's consent for 
the release of records if necessary, the 
RO should contact such employer(s) and 
the United States Office of Personnel 
Management and obtain and associate with 
the claims folders any available, 
relevant records.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).

5.  The RO should adjudicate the 
"inextricably intertwined" pulmonary 
disorder service connection issue under 
all appropriate legal theories.  Any 
additional necessary development to the 
extent indicated should be accomplished.  
Appellant should be advised that in the 
event the claim is denied and after he is 
so notified, a timely notice of 
disagreement therewith would need to be 
filed by him or on his behalf in order to 
initiate the appellate process as to that 
issue.  

6.  With respect to the total rating 
based upon individual unemployability 
issue, after the above development has 
been attempted, the RO should arrange 
appropriate VA examination(s), such as 
podiatric and/or orthopedic, to determine 
the current nature and severity of 
appellant's service-connected bilateral 
foot disability and its effect on 
employability.  The entire claims folders 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed.

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected bilateral 
foot disability should be described in 
detail.  The examiner(s) should explain 
in sufficient detail whether or not 
appellant's service-connected disability 
prevents him from obtaining and engaging 
in all types of substantially gainful 
employment (i.e., does service-connected 
disability preclude his ability to engage 
in exertional activities such as the 
ability to sit, stand, or walk, or other 
activities normally required for 
substantially gainful employment without 
considering non-service-connected 
disabilities, age, or state of the 
economy)?  

7.  The RO should review any additional 
evidence and readjudicate the issue of a 
total rating based on individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


